Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application 2020-049231 filed in Japan on March 19, 2020.   

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 1 limitations invokes 35 U.S.C. 112(f) because it uses generic placeholders, such as "parameter adjuster(s)" coupled with functional language "configured to adjust an n-th parameter set” that are not modified by sufficient structure, material, or acts for performing the claimed function.   However, the written description of the specification implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: paragraphs 0019 states that “a parameter adjusting unit 150 . Such constituent elements, for example, are realized by a processor such as a central processing unit (CPU), a graphics processing unit (GPU), or the like executing a program stored in the storage unit 160.” Also Par. 0029 states:  “…the parameter adjusting unit 150 may 150n−1, an n-th parameter adjusting unit 150n, and an (n+1)-th parameter adjusting unit 150n+1.” Figures 1 and 3 show that the parameter adjusting unit(s) are part of the control unit and as paragraph 0019 states these may be realized by hardware such as an ASIC or LSI or FPGA or a combination of software.    

Applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181; or
(c)	Amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination
Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of
Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


Claims 1 and 8 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 8 are directed to an information processing apparatus or a method using a computer that generates a target value by determining a target value or target value set by using a parameter adjusters. The claim falls within a statutory category of a process, machine, manufacture or composition of matter.  However, the claims fall within a group of an abstract idea because determining a target value using an initial value by searching sets of initial values in a predetermined number of times falls within a grouping of a mental process that can be completed using pencil and paper which is an abstract idea. The mere determining a target value using an initial value and searching a n-th parameter is a mental process and thus an abstract idea without something more such as: using the computer or computer method to find optimal parameters for or suppress an external disturbance of a hard disk drive such as that in claim 5.  The claim does not provide an inventive concept or a combination of elements that amount to significantly more than the judicial exception in the claim.  The elements of “adjust an n-th parameter” to approach an n-th target value set or adjust an n-th parameter to approach an n+1 target value set are not practical applications of the mental process that amount to significantly more than the judicial exception.  
Even though the claims recite elements of using adjusters, computer, or information processing apparatus, these structures does not impose meaningful limitations or render the idea less abstract.  Looking at the elements as a combination does not add anything more than the elements determining initial values and manipulating parameters to a target value which is a mental process.  Therefore, the claim does not amount to significantly more than the abstract idea itself and the claims are not patent eligible as the end result of providing a target value set and there is no practical application of the abstract idea. Claims 2 – 4, 6, and 7 also depend from claim 1 and therefore are also rejected under 35 USC 101. Claim 5 does detail suppressing a 

	

Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims pending resolving all intervening issues such as the 35 U.S.C. §101 rejections above. Reasons for allowance will be held in abeyance pending final recitation of the claims.  The prior art does not disclose the elements of claim 1 including the elements of claim 5 wherein the plurality of parameters are parameters relating to a design of a hard disk drive wherein the n-th parameter set is a set of parameters of a first filter and a second filter that suppress the first and second external disturbances to a hard disk drive. 


Claims 1 and 8 teach an information processing apparatus or a method using a computer that changes or adjusts a parameter or parameter set to a target value.  The apparatus or method uses an n-th parameter adjuster configured to, in a case that the number of times of searching for the n-th parameter set is equal to or smaller than a predetermined number, acquire at least one or more sets of initial values of the n-th parameter set, acquire, based on each of the acquired one or more sets of initial values, an n-th actual measured value set that is an actually-measured value set of the n-th evaluation value set or an n-th predicted value set that is a predicted value set of the n-th evaluation value set, acquire the (n+1)-th target value set based on each of the acquired one or more sets of initial values, and search for the n-th parameter set that optimizes the (n+1)-th target value set under a restriction that the n-th evaluation value set approaches the n-th target value set using the acquired n-th actual measured value set or the n-th predicted value set and the acquired (n+1)-th target value set, and wherein then-th parameter adjuster is configured to, in a case that the number of times of searching for the n-th parameter set exceeds the predetermined number, acquire, based on the searched n-th parameter set, an n-th actual measured value set that is an actually-measured value set of then-th evaluation value set or an n-th predicted value set 25 that is a predicted value set of then-th evaluation value set, acquire the (n+l)-th target value set based on the searched n-th parameter set, and search for then-th parameter set that optimizes the (n+ 1 )-th target value set under a restriction that then-th evaluation value set approaches then-th target value set using the acquired n-th actual measured value set or then-th predicted value set and the acquired (n+ 1 )-th target value set.

The claimed invention is distinguished over the following prior art: 

Ohmori et al. (US PG Pub 20190295827) teaches searching for an input parameter (Par. 0075) and uses either a predicted or measured value depending on whether or not the value is close to the target value.  However, Ohmori does not teach that in the case of number of times searching for the n-th parameter acquires target values by different ways.  In other words, the instant application teaches if the number of times searching for the n-th parameter is equal to or smaller than a predetermined number: 
	i) acquire at least one or more sets of initial values that is a set of actual or measured valued set of n-th evaluation set or predicted values set of the n-th evaluation set; and then search for the n-th parameter set that optimizes the n+1-th target values set under a restriction;
And in the case of searching for the n-th parameter exceeds a predetermined number:
ii) based on the searched n-th parameter set, an n-th actual measured value set that is an actually-measured value set of the n-th evaluation value set or an n-th predicted value set that is a predicted value set of then-th evaluation value set, acquire the (n+l)-th target value set based on the searched n-th parameter set; and then search for then-th parameter set that optimizes the (n+ 1 )-th target value set under a restriction.  
No other prior art could be found that teaches the claimed method or apparatus. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116